Citation Nr: 1038924	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
claimed as right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1961 to August 1963.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, denying the claim currently on appeal.  This 
claim was previously remanded by the Board in May 2009 for 
additional evidentiary development.  


FINDING OF FACT

The currently diagnosis bilateral hearing loss is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated during 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in July 2006.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In this regard, the VA 
obtained the Veteran's service treatment records.  Also, the 
Veteran received VA medical examinations in November 2006 and 
July 2009, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  A 
Veterans Health Administration (VHA) medical opinion was also 
provided in May 2010.  

Significantly, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and have 
not argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.


Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as hearing loss, becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  


Facts and Analysis

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  Specifically, the Veteran contends 
that he suffered permanent right ear hearing loss as the result 
of in-service noise exposure.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer a chronic hearing loss disability of the 
right ear as a result of military service.  As such, service 
connection is not warranted.  

The Veteran's DD Form 214 lists his military occupational 
specialty as heavy weapons infantry.  The Veteran's service 
treatment records demonstrate that his whispered voice test 
results were 15/15 during his June 1961 induction examination.  
Subsequently, in January 1962, the Veteran sought medical 
treatment for an ear ache and decreased hearing of the right ear.  
An audiometric examination from January 1962 appears to indicate 
hearing loss of the right ear.  Left ear hearing loss was found 
to be normal.  The Veteran was diagnosed with Hypacusia, 
perceptive type, moderate, in the right ear only in February 
1962.  The cause of this disorder was undetermined.  The Veteran 
was given a hearing profile of 2.  The Veteran reported a history 
of ear, nose, or throat trouble during his May 1963 separation 
examination, and audiological evaluation revealed pure tone 
thresholds, in decibels (dB), to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
40 (50)
35 (45) 
N/A
40 (45)
LEFT
-10
-10
-10
N/A
-5

[The figures in parentheses represent conversions from American 
Standards Association (ASA) to International Standards 
Organization (ISO) units, and are provided for data comparison 
purposes].  The examiner noted that the Veteran had deafness due 
to acoustic nerve degeneration in the right ear that was mild and 
of an unknown cause.  

After filing his claim, the Veteran was afforded a VA audiometric 
examination in November 2006.  The Veteran reported a history of 
hazardous noise exposure during service due to weapons fire, 
explosions and engines.  On the authorized audiological 
evaluation, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
35
60
LEFT
15
15
20
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  The 
examiner diagnosed the Veteran with normal hearing of the right 
ear through 2000 Hz, with mild sloping to moderately-severe 
sensorineural hearing loss from 3000 to 4000 Hz.  The examiner 
also diagnosed normal hearing of the left ear through 3000 Hz 
with mild sensorineural hearing loss at 4000 Hz.  

For VA purposes, hearing impairment is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hz is 40 dB or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 dB or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
CFR § 3.385.  Therefore, the Veteran did not suffer from left ear 
hearing loss, for VA rating purposes, at this time.  

The examiner reviewed the Veteran's service medical records, and 
concluded that the Veteran's right ear hearing was substantially 
better now than it was at the time of his separation from active 
duty.  The examiner opined that the Veteran's hearing loss was 
most likely not caused by or a result of service noise exposure.  
The examiner based this opinion on the above evidence, as well as 
the fact that the Veteran reported a substantial post-military 
history of occupational noise exposure.  

The Veteran was afforded an additional VA audiometric examination 
in July 2009.  Audiological evaluation revealed pure tone 
thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
40
65
LEFT
15
15
25
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  

The examiner diagnosed the Veteran with normal hearing to 2000 Hz 
in the right ear with mild to severe sensorineural hearing loss 
above 2000 Hz and normal hearing to 3000 Hz in the left ear with 
mild to moderate sensorineural hearing loss above this level.  
The examiner opined that the Veteran's service noise exposure did 
not cause his current hearing loss.  Rather, the examiner felt it 
was a result of aging and unprotected civilian noise exposure.  
The examiner indicated that the Veteran had many years of 
significant occupational noise exposure following service.  Also, 
the examiner noted that a mortar explosion, as reported by the 
Veteran, should have caused damage to both ears but the left ear 
showed no signs of acoustic trauma upon discharge.  

In December 2009, the Board requested a VHA medical opinion 
regarding the etiology of the Veteran's hearing loss.  The 
Veteran's claim was referred to an otololaryngologist and an 
opinion was provided to the Board in May 2010.  The physician 
opined that the Veteran's right ear hearing loss was not a result 
of service or noise exposure during service.  The physician noted 
that the Veteran was found to have right sided hearing loss that 
was sensorineural in nature in January 1962.  The left ear was 
within normal limits at this time.  However, the physician 
indicated that if the Veteran suffered noise induced hearing loss 
it would have been expected to be bilateral in nature.  A repeat 
examination in January 1962 again demonstrated a unilateral right 
sensorineural hearing loss.  Subsequently, an audiogram in 
November 2006 demonstrated that the Veteran's hearing had 
improved on the right side compared to his 1962 examinations.  
The Veteran's high frequency hearing loss that was demonstrated 
in both ears was consistent with presbycusis, or, age induced 
normal hearing loss.  Therefore, the physician opined that the 
Veteran's hearing loss was not at least as likely a result of in-
service injury.  The physician further noted that it could easily 
be argued that the Veteran's current hearing loss, which was 
minimal at the present time, is a normal result of aging.  It was 
also noted that if the Veteran's hearing loss had been noise 
induced, it should not have improved over the last 40 years.  The 
physician concluded that this evidence suggested that the 
Veteran's in-service asymmetric hearing loss had resolved.  

Finally, the Veteran submitted a private audiometric examination 
from February 2010.  The audiologist concluded that the Veteran 
had a mild sloping to moderate sensorineural hearing loss above 
1000 Hz in the left ear and a mild to moderate precipitously 
sloping to severe sensorineural hearing loss above 2000 Hz in the 
right ear.  Word discrimination in quiet was normal for the left 
ear and good for the right ear.  The audiologist recommended that 
the Veteran be seen for a hearing aid evaluation.  [The Board 
notes that the Veteran did not submit a waiver of review by the 
agency of original jurisdiction (AOJ) for this evidence, and that 
it has not yet been reviewed by the AOJ.  However, a remand for 
consideration of this evidence is not necessary since it is 
essentially duplicative of evidence already of record.  The fact 
that the Veteran currently suffers from hearing loss is not in 
dispute.]  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for bilateral hearing loss.  
While the evidence does demonstrate that the Veteran was 
diagnosed with right ear hearing loss during service, subsequent 
treatment records and medical opinions demonstrate that this 
improved over time, and the May 2010 VA physician opined that the 
asymmetrical hearing loss of 1962 had likely resolved.  As such, 
the evidence demonstrates that the Veteran did not incur a 
chronic hearing loss disability that is related to service.  

Furthermore, the VA examiners of record noted that the Veteran 
had an extensive history of occupational noise exposure and that 
he now suffered from bilateral, rather than unilateral, high-
frequency hearing loss.  These examiners both concluded that the 
Veteran's hearing loss was less likely than not related to 
service.  The May 2010 physician also found that the Veteran's 
hearing loss was not due to acoustic trauma in service since he 
would have been expected to suffer from bilateral hearing loss, 
rather than unilateral hearing loss, if this were the case.  
Therefore, the preponderance of the evidence of record 
demonstrates that the Veteran's current hearing loss did not 
manifest during, or as a result of, active service.  

In making the above determination, the Board has considered the 
testimony provided by the Veteran in support of his claim.  The 
Veteran testified during his January 2009 hearing that his 
hearing loss began after performing live fire exercises during 
his service.  The Veteran made a similar argument in a statement 
received by VA in September 2010.  While the Veteran is competent 
to testify to his in-service hearing loss, he is not competent to 
distinguish noise-induced hearing loss from age-induced hearing 
loss.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder)).  
Expert medical opinions of record indicate that the Veteran's 
current hearing loss is not secondary to service or acoustic 
trauma, since his right ear hearing actually improved over the 
years and because he did not suffer from bilateral hearing loss 
during active duty.  Therefore, the Veteran's testimony does not 
demonstrate entitlement to service connection for hearing loss.  

As a final matter, the Board has considered an argument offered 
by the Veteran in a September 2010 letter.  The Veteran stated 
that the May 2010 VHA physician only said in his opinion that the 
Veteran's hearing loss would have been expected to be bilateral 
in nature, and that this did not exclude the possibility of 
unilateral hearing loss.  However, while this assertion is true, 
it does not serve to undermine the May 2010 opinion.  The 
physician considered the fact that the Veteran's hearing loss was 
unilateral in nature in conjunction with additional evidence such 
as the improvement of the Veteran's hearing over time.  The 
physician then opined, after considering all of the evidence of 
record, that it was less likely than not (less than a 50 percent 
probability) that the Veteran's current hearing loss was 
manifested during service.  The physician did not rely on any 
single piece of evidence when formulating this conclusion.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for bilateral hearing loss, claimed as right ear 
hearing loss, must be denied.


ORDER

Service connection for bilateral hearing loss, claimed as right 
ear hearing loss, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


